                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 1 of 12


                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   John R. Whitefleet, SBN213301
                                                       350 University Ave., Suite 200
                                                   3   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   4
                                                       FAX: 916.927.3706
                                                   5
                                                       Attorneys for Defendants COUNTY OF STANISLAUS, ANGELA KELLEY, MELODY
                                                   6   TRANTHAM, SALVADOR PEREZ, ANACANI ROCHA, MICHELLE SILVEIRA and TONYA
                                                       LASTER
                                                   7
                                                   8                                    UNITED STATES DISTRICT COURT
                                                   9
                                                                                        EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   ANTHONY WHITE, an individual; A.W.              CASE NO. 1:18-CV-01206-DAD-SAB
                                                  12   and A.L.W., minors, by and through their
                                                       Guardians,                                      DEFENDANTS      COUNTY      OF
                 350 University Ave., Suite 200




                                                  13                                                   STANISLAUS,  ANGELA    KELLEY,
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                         Plaintiffs,
                      FAX: 916.927.3706




                                                                                                       MELODY TRANTHAM, SALVADOR
                      TEL: 916.929.1481




                                                  14                                                   PEREZ, ANACANI ROCHA, MICHELLE
                                                  15   v.                                              SILVEIRA AND TONYA LASTER’S
                                                                                                       MOTION TO DISMISS PLAINTIFFS’
                                                  16   COUNTY OF STANISLAUS, JOCELYN                   COMPLAINT; MEMORANDUM OF
                                                       RENZI, an individual; ANGELA KELLEY,            POINTS   AND AUTHORITIES IN
                                                  17   an individual; MELODY TRANTHAM, an              SUPPORT THEREOF
                                                  18   individual; SALVADOR PEREZ, an
                                                       individual    ANACANI    ROCHA,   an            DATE: December 18, 2018
                                                  19   individual; MICHELLE SILVEIRA, an               TIME: 9:30 a.m.
                                                       individual; TONYA LASTER and DOES               CTRM: 5
                                                  20   1 through 10;
                                                  21                                                   Complaint Filed: 09/04/18
                                                                   Defendants.
                                                  22   ___________________________________/
                                                  23
                                                  24           Defendants COUNTY OF STANISLAUS, ANGELA KELLEY, MELODY TRANTHAM,
                                                  25   SALVADOR PEREZ, ANACANI ROCHA, MICHELLE SILVEIRA and TONYA LASTER
                                                  26   (“Defendants”) hereby move to dismiss Plaintiffs’ Complaint and submit the following
                                                  27   Memorandum of Points and Authorities in Support Thereof.
                                                  28
                                                       {01918039.DOCX}                          1
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 2 of 12


                                                   1                                                           I.
                                                   2                                                INTRODUCTION
                                                   3              This case arises from the alleged removal of minor ALW from her mother after a
                                                   4   complaint of a domestic squabble, and events thereafter. ALW was placed into foster care, and
                                                   5   claims purported victimization due to some “inappropriate sexual activity” in the foster home, but
                                                   6   was immediately removed. Later, overnight stays with her parents and younger half-sister AW
                                                   7   allegedly resulted in AW being ‘sexually abused’ by ALW.
                                                   8              Plaintiffs claim certain defendants failed to alert the Juvenile Court of the initial ‘sexual
                                                   9   activity’, and failed to warn Plaintiff WHITE before the overnight visits. Based thereon, Plaintiff
                                                  10   ALW claims improper interviews, removal, physician’s exams, placement, and reporting, in
                                                  11   violation of numerous state regulations. These moving Defendants submit the facts specific to
                                                  12   them are insufficient to state claims and/or Plaintiffs assert claims that are not viable as a matter of
                 350 University Ave., Suite 200




                                                  13   law.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14                                                          II.
                                                  15                                     ALLEGATIONS OF COMPLAINT
                                                  16              For purposes of this motion, Defendants submit the salient allegations are as follows: In
                                                  17   February 2016, Plaintiff ALW was living with her mother Justene Obrentz. 1 (Comp. ¶ 31). On
                                                  18   February 3, 2016, Plaintiffs admit law enforcement was called regarding a domestic squabble and
                                                  19   the matter referred to Stanislaus County Community Services. (Id.) On February 16, 2016,
                                                  20   Defendant TRANTHAM interviewed ALW at her school without parental 2 knowledge. (Comp. ¶
                                                  21   33). On February 23, 2016, Plaintiffs allege Defendants ROCHA, TRANTHAM and PEREZ
                                                  22   “collectively made the decision to remove ALW” from the custody of the mother (Comp. ¶ 35),
                                                  23   which was accomplished that same day by Defendants TRANTHAM and PEREZ without a
                                                  24   warrant. (Comp. ¶36). Plaintiff ALW alleges that she was not in imminent risk of serious bodily
                                                  25   injury. (Id).
                                                  26
                                                       1
                                                           Ms. Obrentz is not a party.
                                                  27
                                                       2
                                                         Plaintiff WHITE fails to allege he had any legal or physical custody of ALW, nor an active relationship with ALW
                                                  28   in February 2016.
                                                       {01918039.DOCX}                                            2
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                                           AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 3 of 12


                                                   1           On February 26, 2016, Plaintiffs allege Defendant ROCHA stated in the Detention Report
                                                   2   to the juvenile court that Ms. Obrentz did not know the identity or location of Plaintiff WHITE
                                                   3   when she in fact did. 3 (Comp. ¶38). Plaintiffs complain that Defendants ROCHA, TRANTHAM
                                                   4   and PEREZ did not inquire about Plaintiff WHITE. (Comp. ¶s 39, 42).
                                                   5           On June 6, 2016, the court took jurisdiction over Plaintiff ALW (Comp. ¶ 45). In foster
                                                   6   care, Plaintiff ALW alleges that she was present during “inappropriate sexual activity.” (Comp. ¶
                                                   7   50). It is unclear if Plaintiffs are claiming she was the victim or perpetrator. See Comp. ¶61
                                                   8   (“…ALW had engaged in or [had] been a victim of sexualized behavior”). Regardless, upon
                                                   9   discovery and reporting of the alleged behavior, ALW was removed from the foster home ‘that
                                                  10   same day.’     (Comp. ¶51).       Nonetheless, Defendant KELLEY allegedly failed to ‘properly
                                                  11   investigate’ the alleged sexual abuse. (Comp. ¶ 55).          On the one hand, Plaintiffs complain ‘no
                                                  12   steps’ were taken to provide her ‘treatment,’ (Comp. ¶51), and on the other admits that she was
                 350 University Ave., Suite 200




                                                  13   provided counseling. (Comp. ¶64). Plaintiffs complain that Defendant KELLEY failed to inform
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   the court ALW was present during said ‘sexual activity’ or that Defendant KELLEY misled the
                                                  15   court of the basis for the therapy by omitting it. (Comp. ¶s64, 68).
                                                  16           In May 2017, ALW commenced overnight visits with Plaintiff WHITE and her younger
                                                  17   sister AW. (Comp. ¶72) Plaintiffs complain an ‘appropriate risk assessment’ was not performed
                                                  18   regarding alleged ‘risk of harm posed to his family by allowing ALW’ in [Plaintiff WHITE’s]
                                                  19   home.” (Comp. ¶74). In June 2017, ALW is alleged reported to have “sexually abused” her
                                                  20   younger sister AW. (Comp. ¶76). Nonetheless, in October 2017, the court ‘formally placed
                                                  21   ALW’ with Plaintiff WHITE. (Comp. ¶81). On April 17, 2018, the court granted Plaintiff
                                                  22   WHITE custody of ALW. (Comp. ¶84). On May 18, 2018, Defendant LASTER is alleged to
                                                  23   have interviewed ALW at her school without prior consent of Plaintiff WHITE. (Comp. ¶85).
                                                  24           Based thereon, Plaintiff ALW asserts violations of the First and Fourth Amendments, and
                                                  25   all Plaintiffs assert Fourteenth Amendment violations, as well as state law claims for intentional
                                                  26   inflection of emotional distress, and negligence.
                                                  27
                                                       3
                                                         This is partially contradicted by ALW, who appears to admit her mother claimed to not know WHITE’s location
                                                  28   (Comp. ¶ 46)
                                                       {01918039.DOCX}                                          3
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                                           AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 4 of 12


                                                   1                                                   III.
                                                   2                     LEGAL STANDARD APPLICABLE TO MOTIONS TO DISMISS
                                                   3           To survive a motion to dismiss for failure to state a claim upon which relief can be granted
                                                   4   pursuant to Rule 12(b)(6), a plaintiff must make a “short and plain statement” providing “enough
                                                   5   facts to state a claim for relief that is plausible on its face.” Bell Atl. v. Twombly, 550 U.S. 544
                                                   6   (2007) (quoting Rule 8(a)(2)). Survival requires more than a statement that is merely consistent
                                                   7   with a valid theory of recovery. Id. Rather, the statement must include “enough factual matter
                                                   8   (taken as true) to suggest” a right to relief. Id. (parentheses in original). In other words, the
                                                   9   statement must have “enough heft to show that the pleader is entitled to relief” and must “raise a
                                                  10   right to relief above a speculative level.” Id. A motion to dismiss also is appropriate where a
                                                  11   plaintiff discloses some absolute defense or bar to recovery in his pleading. Fed. R. Civ. P.
                                                  12   12(b)(6); Quiller v. Barclays American Credit Inc., 727 F.2d 1067, 1069 (11th Cir. 1984). Mere
                 350 University Ave., Suite 200




                                                  13   “conclusory allegations of law and unwarranted inferences are not sufficient to defeat a motion to
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   dismiss.” Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). Indeed, “[t]hreadbare recitals of the
                                                  15   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft
                                                  16   v. Iqbal, 129 S.Ct. 1937, 1949 (2009).
                                                  17                                                   IV.
                                                  18                                          ARGUMENT
                                                       A.      The First Amendment Claim is Really a Fourth Amendment Claim and Redundant
                                                  19
                                                               to the Second Claim for Relief
                                                  20           The first claim asserts a violation of ‘familial association’ under the First Amendment, but
                                                  21   the gravamen of the allegations appear to arise from the removal of ALW, not from familial
                                                  22   association.
                                                  23           In that regard, courts have evaluated such claims of violation of familial association under
                                                  24   the Fourth Amendment, not the First or Fourteenth. See Keates v. Koile, 883 F.3d 1228, 1236
                                                  25   (9th Cir. 2018) (noting all three amendments have been used, but holding “[w]e evaluate the
                                                  26   claims of children who are taken into state custody under the Fourth Amendment right to be free
                                                  27   from unreasonable seizures rather than the Fourteenth Amendment right to familial association.”
                                                  28
                                                       {01918039.DOCX}                          4
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 5 of 12


                                                   1   quoting Kirkpatrick v. County of Washoe, 792 F.3d 1184, 1189 (9th Cir. 2015), on reh’g en banc,
                                                   2   843 F.3d 784 (9th Cir. 2016) see also Wallis v. Spencer, 202 F.3d 1126, 1137 n.8 (9th Cir. 2000)
                                                   3   (holding that the childrens’ claims “should properly be assessed under the Fourth Amendment”
                                                   4   because “the same legal standard applies in evaluating Fourth and Fourteenth Amendment claims
                                                   5   for the removal of children.”) Thus, since Plaintiff ALW asserts a claim under the Fourth
                                                   6   Amendment in the second claim for relief, the first claim is not proper and/or redundant to the
                                                   7   second claim. Therefore, the motion should be granted.
                                                   8
                                                       B.      Defendants TRANTHAM, PEREZ and ROCHA are Entitled to Qualified Immunity
                                                   9           for the School Interviews

                                                  10           In the second claim for relief, Plaintiff ALW alleges the February 16, 2016 and May 18,

                                                  11   2018 interviews at school violated the Fourth Amendment. Defendants TRANTHAM, PEREZ

                                                  12   and ROCHA submit qualified immunity applies.
                 350 University Ave., Suite 200




                                                  13           Plaintiff ALW appears to admit there was a complaint on February 3, 2016, regarding
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   Justene Orbrentz and law enforcement referred the matter to CSA. The allegations are that ALW

                                                  15   was later ‘detained’ and interviewed at the school. Plaintiff ALW later appears to admit some

                                                  16   allegations of sexual activity. Assuming that an interview is a detention, Defendants submit that

                                                  17   such claims are not clearly established as violations such that qualified immunity should apply.

                                                  18           The reasonableness standard articulated in New Jersey v. T.L.O., 469 U.S. 325, 341-42

                                                  19   (1985), applies for seizures of a school student. Under the T.L.O. standard, the reasonableness of

                                                  20   the detention is evaluated using a two-step inquiry: (1) was the action justified at its inception and

                                                  21   (2) was the action conducted “reasonably related in scope to the circumstances which justified

                                                  22   interference in the first place.” Id. at 341. (citations omitted). See e.g. Gray ex rel. Alexander v.

                                                  23   Bostic, 458 F.3d 1295 (11th Cir. 2006), cert. denied, 550 U.S. 956 (2007) (applying T.L.O.

                                                  24   standard for school officer who took student aside and handcuffed to investigate threats to p.e.

                                                  25   teacher made in front of officer). See also C.B. v. Sonora Sch. Dist., 691 F.Supp. 2d 1170

                                                  26   (E.D.CA 2010) (applying same standard to handcuffed minor for disturbance).

                                                  27   ///

                                                  28   ///
                                                       {01918039.DOCX}                          5
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 6 of 12


                                                   1             Even assuming social workers’ interview constituted a seizure within the meaning of the
                                                   2   Fourth Amendment, the right at issue was not clearly established at the time of the interviews. See
                                                   3   e.g. Capp v. Cty. of San Diego, No. 2017 WL 1400148, at *5 (S.D. Cal. Apr. 19, 2017) (granting
                                                   4   qualified immunity to social worker who conducted interview of minors at school, assuming such
                                                   5   was a ‘seizure’ for purpose of the Fourth Amendment, noting prior Ninth Circuit decisions were
                                                   6   vacated by the Supreme Court); and McManus v. Cnty. of San Diego, 2016 WL 3552007, at * 4
                                                   7   (S.D. Cal. June 30, 2016) (right not clearly established when a 14-year-old minor is removed from
                                                   8   school and interviewed in the course of a child abuse investigation without the parent’s consent, a
                                                   9   court order, or exigent circumstances”); Mann v. Cnty. of San Diego, 2013 WL 4046642, at *10
                                                  10   (S.D. Cal. Aug. 8, 2013) (finding defendants entitled to qualified immunity for social worker’s
                                                  11   brief, voluntary interview of a suspected child-abuse victim at school). Accordingly, Defendants
                                                  12   TRANTHAM, PEREZ and ROCHA submit qualified immunity applies and these claims against
                 350 University Ave., Suite 200




                                                  13   them should be dismissed.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                       C.        The Third Claim for Violation of the Fourteenth Amendment Fails as a Matter of Law
                                                  15             In the Third claim, Plaintiffs each assert a violation of the Fourteenth Amendment against
                                                  16   all defendants. These claims fail to state sufficient facts.
                                                  17             To violate due process, state officials must act with such deliberate indifference to the
                                                  18   liberty interest that their actions “shock the conscience.” Tamas v. Dep’t of Soc. & Health Servs.,
                                                  19   630 F.3d 833, 844 (9th Cir. 2010) citing Brittain v. Hansen, 451 F.3d 982, 991 (9th Cir.2006)
                                                  20   (citation omitted). Conduct that “shocks the conscience” is “deliberate indifference to a known or
                                                  21   so obvious as to imply knowledge of, danger.”
                                                  22             As a threshold matter, Plaintiff ANTHONY WHITE has no standing to assert such a claim.
                                                  23   He was not granted legal or physical custody of ALW until June 2017, and the alleged sexual
                                                  24   activity occurred prior thereto when he had no legal interest. Otherwise, the harm is not specific
                                                  25   to him.
                                                  26             As to all other defendants KELLEY, TRANTHAM, PEREZ, ROCHA, SILVEIRA and
                                                  27   LASTER, there are no allegations that any defendant was aware of some risk and ignored it for
                                                  28
                                                       {01918039.DOCX}                          6
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 7 of 12


                                                   1   placement of ALW in the first foster home. In other words, there are no allegations of some
                                                   2   known risk by each defendants prior to placemen in foster home that created a risk to ALW. To
                                                   3   the contrary, it appears ALW concedes immediate action was taken. (Comp. ¶ 51 )(admitting she
                                                   4   was removed that same day from foster care once alerted to inappropriate contact).
                                                   5            Moreover, because Plaintiff ALW confusingly asserts both a victim of sexualized activity,
                                                   6   or perpetrator, it is unclear what purported risk of harm would be present to Plaintiff AW. Equally
                                                   7   important, it is not clear which defendant Plaintiffs claimed knew of some risk of harm.
                                                   8            To state a claim under 42 U.S.C. § 1983, a plaintiff must allege an actual connection
                                                   9   between the actions of the named defendants and the alleged deprivations. See Monell v. Dep’t of
                                                  10   Social Servs., 436 U.S. 658 (1978).        “A person ‘subjects’ another to the deprivation of a
                                                  11   constitutional right, within the meaning of § 1983, if he does an affirmative act, participates in
                                                  12   another's affirmative acts, or omits to perform an act which he is legally required to do that causes
                 350 University Ave., Suite 200




                                                  13   the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   1978). Vague and conclusory allegations concerning the involvement of official personnel in civil
                                                  15   rights violations are not sufficient. See Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir.
                                                  16   1982). Rather, the plaintiff must set forth specific facts as to each individual defendant’s causal
                                                  17   role in the alleged constitutional deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir.
                                                  18   1988).
                                                  19            Here, every prior allegation is ‘incorporated by reference’, into each claim. Such a shotgun
                                                  20   pleading – that which incorporates each preceding paragraph regardless of relevancy – is a form of
                                                  21   pleading that violates Fed. R. Civ. P. 8(a)(1). See e.g. Byrne v. Nezhat, 261 F.3d 1075, 1129-1130
                                                  22   (11th Cir. 2001). Such forces Defendants to sift and cull through each and every paragraph and
                                                  23   speculate what allegations are relevant to which defendant for a particular claim for relief.
                                                  24            This is further compounded by the claimed state law violations, but which cannot form the
                                                  25   basis for imposing § 1983 liability. See, e.g., Windle v. City of Marion, Ind., 321 F.3d 658, 662-
                                                  26   63 (7th Cir. 2003); White v. Olig, 56 F.3d 817, 820 (7th Cir.1995) (“It is therefore a truism,
                                                  27   reiterated many times by this court, that mere allegations of state law infraction are insufficient to
                                                  28
                                                       {01918039.DOCX}                          7
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 8 of 12


                                                   1   support a Section 1983 claim.”). Throughout the complaint Plaintiffs liberally sprinkle such state
                                                   2   law violations, and are ‘incorporated’ therein, but also use language similar to state law. (See e.g.
                                                   3   Comp. ¶135, referring to “negligence.”). For each of the foregoing reasons, the motion should be
                                                   4   granted.
                                                   5
                                                       D.      The Fourth Claim for Violation of the Fourteenth Amendment Fails to State
                                                   6           Sufficient Facts

                                                   7           In the fourth claim, Plaintiffs alleges various court reports contained lies or omitted

                                                   8   ‘exculpatory evidence.’ As a threshold matter, Plaintiff ANTHONY WHITE has no standing to

                                                   9   assert such a claim.

                                                  10           Regardless, “[s]ocial workers have absolute immunity when they make ‘discretionary,

                                                  11   quasi-prosecutorial decisions to institute court dependency proceedings to take custody away from

                                                  12   parents.’” Beltran v. Santa Clara County, 514 F.3d 906, 908 (9th Cir. 2008) (quoting Miller v.
                 350 University Ave., Suite 200




                                                  13   Gammie, 335 F.3d 889, 896 (9th Cir. 2008); The scope of this immunity is akin to the scope of
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   absolute prosecutorial immunity, which applies to conduct “intimately associated with the judicial

                                                  15   phase of the criminal process,” Imbler v. Pachtman, 424 U.S. 409, 430 (1976).

                                                  16           A social worker acts as a legal advocate when initiating court proceedings, filing child-

                                                  17   abuse complaints, and testifying under oath.       (Holloway v. Brush, 220 F.3d 767, 775 (6th

                                                  18   Cir.2000)).       This absolute immunity holds, even under allegations that the social worker

                                                  19   intentionally misrepresented facts to the family court. Id. at 723–25 (holding that a social worker

                                                  20   accused of making numerous misrepresentations in a child-abuse complaint and two supporting

                                                  21   affidavits enjoyed absolute immunity because she was acting “in her capacity as a legal advocate”

                                                  22   when she submitted those documents). Absolute immunity enables social workers to “protect the

                                                  23   health and well-being of the children…without the worry of intimidation and harassment from

                                                  24   dissatisfied parents.”     Id. at 725 (quoting Kurzawa v. Mueller, 732 F.2d 1456, 1458 (6th

                                                  25   Cir.1984)).

                                                  26           The Supreme Court vacated the Fourth Amendment holding of Greene v. Camreta, 588

                                                  27   F.3d 1011 (9th Cir. 2009), vacated in part, 563 U.S. 692 (2011), thus has no precedential affect.

                                                  28   Regardless, the ‘judicial depiction’ portion of that case was regarding alleged false statements to
                                                       {01918039.DOCX}                          8
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 9 of 12


                                                   1   obtain a warrant/removal order from the home, which would appear irrelevant because no warrant
                                                   2   is alleged here.
                                                   3           Otherwise, the allegations appear to arise from alleged ‘prolonged detention’ of ALW from
                                                   4   Mr. WHITE’s care, which appears to arise from the dependency petition or other reports filed, for
                                                   5   which absolute immunity applies. (Comp. ¶ 145.) Plaintiff relies on Hardwick v. County of
                                                   6   Orange, 844 F.3d 1112 (9th Cir. 2017), but that case is distinguishable. The court in that case first
                                                   7   confirmed that social workers enjoy absolute immunity for discharging functions that have a close
                                                   8   nexus with the judicial process and involve the exercise of discretion to resolve disputes. In the
                                                   9   end, the court found that the facts of the case fell “outside of the social workers’ legitimate role as
                                                  10   quasi-prosecutorial advocates in presenting the case”, in large part because the California Court of
                                                  11   Appeal had already reviewed the facts in Hardwick, and found there was sufficient evidence “to
                                                  12   demonstrate the social workers committed egregious acts of misconduct” and the County of
                 350 University Ave., Suite 200




                                                  13   Orange had conceded its “social workers lied and fabricated evidence.” Here, there are no such
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   allegations of findings by a state court of false testimony or evidence.
                                                  15           Regardless, there are insufficient facts to support a claim that the individual Defendants’
                                                  16   actions rise to the level of such egregious misconduct to abrogate their immunity. Accordingly,
                                                  17   the Motion to Dismiss should be granted.
                                                  18   E.      The Monell Claim Fails to State Sufficient Facts
                                                  19           Plaintiffs separately assert Monell-type liability in the fifth claim, pointing to claimed
                                                  20   ‘failures’ as set forth in Paragraph 153 a-i.
                                                  21           Public entities are not vicariously liable for the actions of their employees under section
                                                  22   1983. See Monell v. Dep’t of Soc. Servs. of City of New York (“Monell”), 436 U.S. 658, 691–94
                                                  23   (1978); City of Canton, Ohio v. Harris, 489 U.S. 378, 385 (1989). Municipal liability arises only
                                                  24   when the plaintiff shows: (1) the deprivation of a constitutional right; (2) the municipality has a
                                                  25   policy; (3) the policy amounts to deliberate indifference to plaintiff’s constitutional rights; and (4)
                                                  26   the policy is the moving force behind the constitutional violation. See City of Canton, Ohio, supra,
                                                  27   489 U.S. at 389; Oviatt By & Through Waugh v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992).
                                                  28
                                                       {01918039.DOCX}                          9
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 10 of 12


                                                   1            However, each of the purported deficiencies all arise out of this single incident.
                                                   2    Accordingly, Plaintiffs fail to state sufficient facts of an alleged unconstitutional custom or policy.
                                                   3    See Navarro v. Block, 72 F.3d 712, 714 (9th Cir. 1995) (“Proof of random acts or isolated events
                                                   4    is insufficient to establish custom.”).
                                                   5            In addition, some alleged deficiencies do not appear to apply or rise to any alleged
                                                   6    constitutional violation. See e.g. Comp ¶53(f) (“retaliating against individuals who exercise their
                                                   7    constitutional right to object to .the actions of the County….”), and ¶ 53(i) “not searching for
                                                   8    absent parents…” or appear to be based on state law. Accordingly, Defendants submit insufficient
                                                   9    notice under Rule 8 of the Federal Rules of Civil Procedure has been provided as to what alleged
                                                  10    policy and for what constitutional violation for purposes of Monell. Therefore, the motion should
                                                  11    be granted.
                                                  12    F.      The Intentional Infliction of Emotional Distress Claim Fails to State Sufficient Facts
                 350 University Ave., Suite 200




                                                  13            A cognizable cause of action for intentional infliction of emotional distress exists only
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    where the facts reflect “ (1) extreme and outrageous conduct by the defendant with the intention of
                                                  15    causing, or reckless disregard of the probability of causing, emotional distress; (2) the plaintiff’s
                                                  16    suffering severe or extreme emotional distress; and (3) actual and proximate causation of the
                                                  17    emotional distress by the defendant's outrageous conduct.”, Hughes v. Pair, 46 Cal. 4th 1035, 1050
                                                  18    (2009) Here, because of the shotgun style pleadings and generalized allegations in this claim, it is
                                                  19    entirely unclear against which Defendants, and for what conduct, Plaintiffs assert this claim.
                                                  20    Accordingly, this claim should be dismissed.
                                                  21    G.      The Negligence Claim Fails to State sufficient Facts.
                                                  22            Plaintiffs assert a whole host of ‘mandatory duties’ (Comp. ¶s 175-181) but fail to
                                                  23    delineate what conduct any Defendant is claimed to have breached. Instead, Plaintiffs merely list
                                                  24    the claimed duties and claim all Defendants breached said duties.
                                                  25    ///
                                                  26    ///
                                                  27    ///
                                                  28
                                                        {01918039.DOCX}                        10
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 11 of 12


                                                   1            Plaintiff must establish the enactment imposes a mandatory, as opposed to discretionary
                                                   2    duty, intend to protect against the risk of the kind of injury suffered by the plaintiff; and the breach
                                                   3    must be a proximate cause of the plaintiff's injury. Haggis v. City of Los Angeles, 22 Cal. 4th
                                                   4    490, 499 (2000). A statute gives rise to a mandatory duty on a public official only if the statute
                                                   5    affirmatively requires that a particular action be taken and provides implementing guidelines or
                                                   6    rules. O’Toole v. Superior Court, 140 Cal. 4th 488, 510 (2006). In addition, the plaintiff must
                                                   7    show the injury is “one of the consequences which the [enacting body] sought to prevent through
                                                   8    imposing the alleged mandatory duty.” Haggis, 22 Cal. 4th 490 at 499 citing Hoff v. Vacaville
                                                   9    Unified School Dist., 19 Cal. 4th 925, 939 (1998). “That the enactment ‘confers some benefit’ on
                                                  10    the class to which plaintiff belongs is not enough; if the benefit is ‘incidental’ to the enactment’s
                                                  11    protective purpose, the enactment cannot serve as a predicate for liability under section 815.6.”
                                                  12    Haggis, 22 Cal. 4th 490 at 499.
                 350 University Ave., Suite 200




                                                  13            Indeed, courts have expressly rejected finding a mandatory duty based on prior versions of
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14    the Manual that sections are purportedly designed to prevent sexual abuse. See e.g. County of Los
                                                  15    Angeles v. Superior Court, 102 Cal. App. 4th 627, 643 (2002) (rejecting several sections of the
                                                  16    DSS Manual and creating mandatory duties to prevent sexual abuse, noting that “Placement and
                                                  17    supervision are functions involving the exercise of discretion. A county is not the insurer of a
                                                  18    child’s physical and emotional condition, growth and development while in foster care
                                                  19    placement.”). See also Ortega v. Sacramento Dept. Of Health and Human Services, 161 Cal. App.
                                                  20    4th 713, 728 (2008), where the court found that DSS Regulation 31-125 did not impose a
                                                  21    mandatory duty because it was not ministerial and instead “involve[d] a formidable amount of
                                                  22    discretion.”
                                                  23            Defendants submit the allegations are insufficient notice under Rule 8 of the Federal Rules
                                                  24    of Civil Procedure of the basis for the negligence claims. Accordingly, this claim should be
                                                  25    dismissed.
                                                  26    ///
                                                  27    ///
                                                  28
                                                        {01918039.DOCX}                        11
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
                                                       Case 1:18-cv-01206-DAD-SAB Document 19-1 Filed 11/08/18 Page 12 of 12


                                                   1                                                  V.
                                                   2                                           CONCLUSION
                                                   3            For each of the foregoing reasons, Defendants respectfully request that their Motion to
                                                   4    Dismiss be granted.
                                                   5                                                       Respectfully submitted,
                                                   6    Dated: November 8, 2018                            PORTER SCOTT
                                                                                                           A PROFESSIONAL CORPORATION
                                                   7
                                                   8
                                                                                                           By /s/ John R. Whitefleet
                                                   9                                                              John R. Whitefleet
                                                                                                                  Attorneys for Defendants
                                                  10
                                                  11
                                                  12
                 350 University Ave., Suite 200




                                                  13
                    Sacramento, CA 95825
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                  16
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                        {01918039.DOCX}                        12
                                                        DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT; MEMORANDUM OF POINTS AND
                                                                               AUTHORITIES IN SUPPORT THEREOF
